ACCEPTED
                                                                                        05-18-00287-CV
                                                                              FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                      3/26/2018 5:51 PM
                                                                                             LISA MATZ
                                                                                                 CLERK




                                    NO. 05-18-00287-CV                  FILED IN
                                                                 5th COURT OF APPEALS
                                                                      DALLAS, TEXAS
                                                           In the03/26/2018
                                                                  Court of 5:51:10
                                                                            AppealsPM
In the Interest of T.Y., a child                           Fifth District of MATZ
                                                                        LISA Texas
                                                                          Clerk
                                                           at Dallas, Texas

         MOTION TO EXCUSE APPELLANT FROM PAYING FEES
       Appellant, S.N., through her appellant counsel, requests the Court to grant

her an excuse from having to pay fees and costs in this case, including the $205.00

filing fee. See TEX. R. APP. P. 5.

       As ground for relief, Appellant shows the Court:

       a)   On 3/26/18, Appellant filed with the Court her Statement of Inability
to Afford Payment of Court Costs. See TEX. R. APP. P. 20.1(b)(2) and 20.1(c);
and

      b)    Attached to and incorporated herein is a copy of the trial court order
appointing Appellant an appeal attorney.

       Appellant prays this motion be granted and for general relief.

                                               Respectfully submitted,

                                               /s/ Ray Chappelle___________
                                               RAY CHAPPELLE
                                               Attorney for Appellant
                                               Texas Bar Number: 04144100
                                               1327 Empire Ctrl Dr, Ste 110-5
                                               Dallas, TX 75247
                                               214-965-0343 Fax 214-736-3902
                                               Email: ray.chappelle@gmail.com




Motion to Excuse from Paying Fees - 1
                                  Certificate of Conference

       I hereby certify that on 3/26/2018, I conferred with Lori Ordiway, counsel
for the opposing party, about the merits of this motion, and said counsel will not
oppose the motion.


                                                  /s/ Ray Chappelle

                                        Certificate of Service

       I, Ray Chappelle, Attorney for Appellant, S.N., hereby certify that a true

copy of the foregoing motion has been served on Lori Ordiway, Counsel for

Appellee, Texas Department of Family and Protective Services, via

electronic service through efileTexas.gov to lori.ordiway@dallascounty.org, on

on 3/26/2018.

                                                      /s/ Ray Chappelle




Motion to Excuse from Paying Fees - 2
                              NO.        a n   ,




~IN THE INTEREST OF                                 §     IN THE DISTRICT COURT

                                                    §     304 lh JUDICIAL DISTRICT

   CHILDREN                                         §     DALLAS COUNTY, TEXAS


                   ORDER OF APPOINTMENT FOR PARENT UNDER TITLE II

TO:
FAX NO:                            W                TELEPHONE NO:
                                                    EMAIL:


          On    this   day,   the   Court . made   an   initial       determination       of       indigence     for
      f                                M                              and finds that the parent of the
subject child(ren) is indigent ,


        Pursuant to Texas Family Code you are hereby appointed to represent the parent , of the
child(ren) who is indigent.


        You are hereby ORDERED to make contact with your client within twenty four hours from  -
today to complete the attached indigence form and shall file the completed form along with responsive
pleadings with the court within seventy- two hours from today.


          Such appointment continues until released by the Cou t. Such appointment concludes upon
entry of a final order. The next hearing in scheduled for     y
                                                                  ^                                            for a
                                    hearing.

          Signed the      day of                                              ,   2018.


                                       JUDGE



DA: